Title: To Thomas Jefferson from Henry Rose, 6 November 1801
From: Rose, Henry
To: Jefferson, Thomas


Dear Sir
Fairfax 6th Novr. 1801
Your esteemed favour of the 4th, containing the route from this to Charlottville, by Elk & Slate run Churches, is to hand, for which please accept my acknoledgements
On Yesterday the Mr Fitzhughs, dined with me, which afforded me an opporty of anticipating you in a wish, that these Gentlemen should understand your true intention in riding Over their grounds, in assuring them, that your only view was to learn a more convenient & direct rout from the City to Monticello, than the one, you have hitherto travelled, and as you had thought the rout over their Lands more convenient & direct, than any you had met with, you would be pleased that the privilege of using this road, should be extended to yourself, as well as to others To which there was an unanimous consent I went so far, as to suggest to them, that this, Bye way could be made a public convenience & would eventually reflect value on their Lands, by affording them a more convenient market for their produce &c, to which they appeared willing to accede, on condition that they were compensated in, an usual way—You may rest satisfied that nothing has or will fall from me on this subject or any other intentionally that shall in any shape affect the quiet of private or public repose
I am with every assurance of the highest respect & esteem Your Most Obt. & very hul Sert
Henry Rose
